DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of European Application EP18 176 999.3 has been filed with a priority date of 11 June 2018. 

Information Disclosure Statement
NPL Reference “Recommended Light Levels” has a strikethrough on the 20 April 2021 IDS because there is no date associated with it and is not considered. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraphs [0034], [0100], and [0105] of the specification contain active hyperlinks. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "mobile device" in lines 6 and 14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the mobile device is the same or different as the recited “mobile device camera” in line 2 as this is the only positively claimed form of mobile device. 
Claim 1 recites the limitation "the camera" in lines 12 and 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is the same or different as the recited “mobile device camera” in line 2 as this is the only positively claimed form of a camera. 
Claim 1 recites the limitation "the color channels" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It appears “the color channels” should recite “the at least one color channel” for proper antecedent basis. 
Claim 1 recites the limitation "the intensity of the illumination" in line 18.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is the same or different as the recited “a known or predetermined intensity spectrum” in line 9 as this is the only positively claimed form of an intensity
Claims 2-12 are rejected as being dependent on indefinite claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2015/0233898 to Chen et al. (herein Chen) as cited in the IDS. 
Regarding claim 1, Chen teaches a method 1600 for photometric test strip analyzer 117 (see Fig. 1) executed by processor 112 (see Fig. 1) on mobile phone 102 (see Fig. 1) to determine an analyte property (Fig. 16; see [0052]) wherein mobile phone 102 has a camera 104 (see Fig. 1; [0033]) and wherein processor 112 senses the ambient light level using camera 104 to determine if the ambient light level is less than threshold as high ambient light levels may interfere with light provided by the light source area 118 (see Fig. 1; [0067]). Therefore, Chen reads on “[a] method of evaluating suitability of lighting conditions for detecting an analyte in a sample using a mobile device camera” as recited in the instant claim. 
Chen teaches wherein the analyte property is determined from a test strip 204 (see Fig. 1; [0052]) wherein the test strip 204 includes a reaction area (i.e. test field) (see [0035]) and paragraph [0003] of Chen teaches a test strip having a reaction area containing reagents (i.e. test chemical) to react with an analyte in a specimen sample wherein the reaction area changes color according to the property of the analyte is well known in the art. Furthermore, inherently reaction area of test strip 04 would require a reagent or test chemical for a color change reaction. Therefore, Chen reads on step “a) providing a test strip configured for detecting the analyte in the sample and having a test field with a test chemical for an optical detection reaction” as recited in the instant claim. 
Chen teaches capturing a first image of test strip 204 taken with light source area 118 off (see Fig. 20; [0083]) which reads on step “b) capturing a first image of the test strip while an illumination source of the mobile device is turned off” as recited in the instant claim. 
Chen teaches using camera 104 to capture a series of images under light of incrementing intensities provided by light area 118 wherein light area 118 increments from fully off to fully on (see Fig. 20; [0081]) which reads on step “c) capturing a second image of the test strip while the illumination source is turned on, wherein the illumination source generates illumination having a known or predetermined intensity spectrum” as recited in the instant claim. 
Chen teaches introducing a sample to the test strip (see Fig. 20; [0091]),  which reads on step “d) applying a sample to the test strip” as recited in the instant claim. While according to Fig. 20 of Chen application of the sample occurs following calibration (i.e. steps b and/or c), Chen does teach that the methods described herein may be performed in parallel, in a different order altogether, combined, or divided based on desired implementation (see [0052]). 
	Chen teaches the camera response has a color channel value of Coff when light source area 118 is off, i.e. first picture, due to the presence of ambient light leaking into test strip module 100 (see Fig. 1) and a value of Con when light source area 118 is on at a particular intensity, i.e. second picture and calculating the difference between Con  and Coff, i.e. comparing the two values of each image (see [0085]). Processor 112 controls camera 104 to capture images at a particular intensity and sense the color channels values (see Fig. 20; [0081-0082]) which reads on step “e) comparing the first and second images and thereby determining a difference in lighting conditions between the first image and the second image, wherein the camera captures the images in steps b) and c) in at least one color channel and the camera and/or a processor of the mobile device determines first and second intensity distributions, respectively, for the color channels associated with the first and second images, wherein the comparing the first and second images comprises comparing the first intensity distribution and the second intensity distribution of the associated color channels” as recited in the instant claims. 
	Chen teaches the detected color channel value of a desired area such as the reaction area 1902 (see Fig. 19), i.e. Cdetected, wherein the light source area 118 is either on or off (see [0085-0087]). As the color channel value is directly related to illumination this reads on step “f) determining the intensity of the illumination used for illumination of the test strip” as recited in the instant claims. 
	Chen teaches Con, Coff  and Cdetected are used to calculate the corrected color channel value, Ccorrected, wherein a high ambient light effect (i.e. Cdetected when light source area 118 is off) would result in detected color channels values that cannot be corrected or, in other words, when the ambient light effect is greater than a particular threshold (see [0087]) which reads on step “g) deriving suitability information of the lighting conditions for analyte detection from the comparison in step e)” as recited in the instant claim. 
	The percent of light intensity used for illumination of the test strip that originates from the illumination source area 118 can be calculated by subtracting Cdetected when the light source area 118 is off (i.e. ambient light) from Cdetected when the light source area 118 is on (i.e. ambient plus illumination source light) and dividing by Cdetected when the light source area 118 is on (see [0085]-[0097]). As mentioned above, Chen teaches processor 112 determines if the ambient light effect is greater than a particular threshold (see [0087]) and as mentioned above, the percentage of light intensity used for illumination of the test strip that originates form the illumination source is directly related to the ambient light effect ([see 0085-0097]). The percentage of the illumination of the test strip that originates from ambient light would be 100 minus the illumination source percentage and thus dependent on said ambient light effect, i.e. threshold. Chen fails to teach an exact number for said threshold and therefore the calculated percent of ambient light illumination could be anywhere from 0 to 100% or in other words the percentage of light intensity used for illumination of the test strip that originates from the illumination source would also be between 0 and 100%. This range overlaps a range of 70% or greater. See MPEP 2144.05. Furthermore, Chen teaches the mobile computing device 102 must pass calibration and color correction occur prior to determination of analyte characteristic (see Fig. 20). 
Regarding claim 2, Chen teaches all the limitations of claim 1 above. 
As Chen teaches a high ambient light effect may result in detected color channel values that cannot be corrected and wherein the ambient light effect should be no greater than a particular threshold or in other words, the expected illumination source is expected to shine brighter than the ambient light (see [0083-0087]). 

Regarding claim 3, Chen teaches all the limitations of claim 1 above. 
As mentioned above Chen teaches introducing a sample to the test strip (see Fig. 20; [0091]),  which reads on step “d) applying a sample to the test strip” as recited in the instant claim wherein the application of the sample occurs following calibration (i.e. steps b and/or c) (see Fig. 20). 

Regarding claim 4, Chen teaches all the limitations of claim 1 above. 
As mentioned above, Chen teaches Con, Coff  and Cdetected are used to calculate the corrected color channel value, Ccorrected, wherein a high ambient light effect (i.e. Cdetected when light source area 118 is off) would result in detected color channels values that cannot be corrected or, in other words, when the ambient light effect is greater than a particular threshold (see [0087]) which reads on step “deriving suitability information comprises comparing the difference in lighting conditions determined in step e) with a threshold value” as recited in the instant claims. 

Regarding claim 5, Chen teaches all the limitations of claim 1 above.
As mentioned above, the percentage of light intensity used for illumination of the test strip that originates form the illumination source is directly related to the ambient light effect ([see 0085-0097]). The percentage of the illumination of the test strip that originates from ambient light would be 100 minus the illumination source percentage and thus dependent on said ambient light effect, i.e. threshold. Chen fails to teach an exact number for said threshold and therefore the calculated percent of ambient light illumination could be anywhere from 0 to 100% or in other words the percentage of light intensity used for illumination of the test strip that originates from the illumination source would also be between 0 and 100%. This range overlaps a range of 80% or greater. See MPEP 2144.05. Furthermore, Chen teaches the mobile computing device 102 must pass calibration and color correction occur prior to determination of analyte characteristic (see Fig. 20). 

Regarding claim 6, Chen teaches all the limitations of claim 1 above. 
Chen teaches using camera 104 to capture a series of images under light of incrementing intensities provided by light area 118 wherein light area 118 increments from fully off to fully on (see Fig. 20; [0081]) and correlating to color channels ([0082]) therefore based on light intensity, detected color channel, and ambient light effect you would be able to determine if sufficient illumination intensity was provided. 

Regarding claim 8, Chen teaches all the limitations of claim 1 above. 
Chen teaches the photometric test strip analyzer 117 (see Fig. 1) executed by processor 112 (see Fig. 1) on mobile phone 102 (see Fig. 1) to determine an analyte property such as cholesterol or glucose level, i.e. concentration (see [0052]). Fig. 20 of Chen teaches the phone, i.e. device, must pass the calibration step and the color correction by removing ambient light step must be performed before analyte characteristic can be determined. 

Regarding claims 9 and 10, Chen teaches all the limitations of claim 1 above. 
Chen teaches the mobile computing device 102 includes nonvolatile memory 114 that stores code for the photometric test strip analyzer 117 (see Fig. 1; [0033]). 

Regarding claim 11, Chen teaches all the limitations of claim 1 above. 
Chen teaches the mobile computing device 102 comprising a camera 104, an illumination source area 118, processor 112, and nonvolatile memory 114 that stores code for the photometric test strip analyzer (see Fig. 1; [0033-0034]).

Regarding claim 12, Chen teaches all the limitations of claim 11 above. 
Chen teaches wherein the mobile computing device 102 maybe a mobile phone (see [0033]). 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2015/0233898 to Chen et al. (herein Chen) as cited in the IDS and as evidence by United States Patent Application US 2012/0249779 to JI et al. (herein JI). 
Regarding claim 7, Chen teaches all the limitations of claim 1 above. 
Chen fails to teach “wherein the illumination source comprises at least one light-emitting diode integrated therein” as recited in the instant claim.
JI teaches a light emitting diode (LED) package applied to a light source of a backlight unit of a mobile device (see [0005] of JI). 
Chen and JI are analogous in the field of mobile devices. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to include an illumination source that comprises at least one light-emitting diode integrated therein for the benefit of relatively low power consumption and long lifespan compared to general bulbs or fluorescent lamps (see [0005] of JI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797